DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on November 12, 2020 have been reviewed and considered.  Claims 1-14 are pending in which claims 1-3, 5-8 and 10-12 are amended; claims 13-14 are newly added and claims 4 and 9 stand withdrawn.

Response to Arguments
Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Claims 1-3, 5-6 and 10-12 are rejected under 35 USC 103 based on Molyneux in view of Conolly. As discussed above, the claims are amended herein to more positively recite that the wetsuit is a reproduction of a character [00601, the character being at least one of the following: animated image, a cartoon or comic image, a superhero, a monster, an alien, a fictional being, a real or imaginary animal, place, or thing [0057], This is to distinguish the claimed character from an actual surfer which the Office action indicates is disclosed in Molyneux, e.g., page 13 with reference to claim 3, and page 14 with reference to claim 10.  Molyneaux has no purposes of dress-up.
	Examiner’s Response:  The examiner disagrees.  Please note that the wetsuit of Molyneaux does indeed and is more than capable of being “seen” or construed as “as-is” (see Figures 17A-F, note that Figures 17A-F contain flaps that looks like a scaling 

	Applicant’s Second Argument: Molyneux is cited as disclosing appendages, tentacles and body parts. However, it is not seen how the claimed “attachable appendages” are embodied by ankle strap 135 of Molyneux, which is to be tightened around the ankle of a wearer [0111], The ankle strap attaches to an appendage, here an ankle. However, it is not an appendage to be attached as is recited in the phrase “attachable appendages” where the key term is “appendages”. Neither do Molyneux’s shoulder strips 181 qualify as appendages as stated in the Office action. They are simply strips of material and not an appendage, such as a shoulder. Similarly, Molyneux’s knee strips 184 are simply strips of material lying flat on the knee area [0122], Fig. 22a. There is simply no teaching or suggestion that such strips are tentacles. Further, Molyneux’s forearm strips 182 are simply strips of material lying flat on the forearm area [0121], Fig. 22a. These strips are not “forearms” and, thus, are 
	Examiner’s Response:  The examiner disagrees.  Please note that as amended, the applicant has now made the limitations of this claim in alternative form.  Only at least one of these materials are now required by the claim 7. Please note that Molyneux discloses of footwear (133, via Figure 19) to be attached to the wetsuit.

Drawings
The drawings are objected to because the entail new matter.  It is noted that the drawings filed on June 22, 2018 have complete different structural details than that of the originally filed drawings filed on December 24, 2017.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cloth liner (claim 1, line 13), wherein the gloves, webbed gloves, at least one hat, footwear, goggles, masks, a snorkel, and body parts of claim 7, and the at least one auxiliary waterproof or water resistant container or designated volume of space to house electronics or other objects of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claim 7 is objected to because of the following informalities: the limitations of “further comprising at least one of the following three-dimensional materials” in lines 1-3 is believed to be in error for - -the at least one depth component- - and in light of the applicant’s specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2, line 10, claims “on either a torso, or legs of the wearer” which positively claims the human anatomy.  The examiner recommends to claim this limitation functionally with “configured to” or “adapted to”.
Claim 7, line 3 claims, “body parts” which positively claims human body parts.  The examiner recommends to delete this limitation from the claim at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molyneux et al. (US PG Pub 2013/0219579) (hereinafter “Molyneux”).
	Regarding Claim 1, Molyneux discloses of a three-dimensial wetsuit (see Figures 1-19) comprising:
	at least one wetsuit component (see Figures 1-19) comprising a reproduction of a character, the character being at least one of the following: animated image, a cartoon or comic image, a superhero, a monster, an alien, a fictional being, a real or imaginary animal, place, or thing (see Figures 17A-F, note that Figures 17A-F contain flaps that looks like a scaling effect on the wetsuit garment which can be portrayed/ is of an animated image of e.g. reptile creatures, etc. that fit also the broad description of “a cartoon or comic image, a superhero, a monster, an alien, an fictional being, a real or imaginary animal, place, or thing”); 
	the wetsuit component having an athletic garment or outfit (100) having a front layer (via one layer of 140 in Figure 1, via one of 141-142 that resides to be worn on the front side of the body of the wearer), a back layer (via layer of 143 that resides to be worn on the back side of the body of the wearer) and at least one depth component (via 170), the front layer being made from at least one of the following materials: completely or primarily (in whole or in part) of rubber [0043], or neoprene [0043], foamed neoprene [0043], or a stretchy synthetic rubber material, 
	the back layer being a cloth liner (via layer of 143) that helps hold the suit together (note Figures 3-4 &17E-17F),
	the least one depth component (via 170) being three-dimensional materials (via 171, see Figures 17A-C) either integrated or associated with or attached to at least one portion of the garment or outfit (100) or to any component of the wetsuit providing for a higher level of character authenticity and therefore significantly improving upon the dress up experience of the wearer of the garment or outfit incorporating texture, fabric, a greater involvement of the sense of feel so that more senses are used other than vision, the three-dimensional materials (via 170) providing the reproduction of the character, (see Figures 17A-C, [0092]-[0103]), (Figures 1-19, [0039]-[0127]).
	Regarding Claim 2-3, 5-7 and 10-12, the device of Molyneux discloses the invention as claimed above.  Further Molyneux discloses:
	(claim 2, as best understood), wherein the athletic garment or outfit (via 100) has at least one of the following properties: durability, lightweight, quick drying, and flexible (Molyneux: [0043]-[0044], please note that applicant admits that these materials possess these qualities of being “durable, lightweight, quick drying, and flexible”); antibacterial, thermal insulation (via Neoprene), abrasion resistance, buoyancy protection for the wearer against rashes caused by abrasion, and by sunburn from extended exposure to the sun (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide protection material for the wearer in extended exposure to the sun); protection from the sun, protection against jelly fish stings, protection form irritation caused by rapid impact with surface water and waves, protection against cuts, protection against mat burns, protection against the spread of diseases, protection form wax-based chafing form sliding on and off of the surfboard, on either a torso, or legs of the wearer, protection from the sun, waterproof or water resistant; and 
	wherein the garment or outfit (100) is for coverage in all temperatures while partaking in sports and outdoor activities, diving, surfing, canoe polo, water survival training, jungle environment survival training, scuba diving, snorkeling, freediving, wakeboarding, bodysurfing, bodyboarding, windsurfing, kitesurfing, kayaking, stand up paddle surfing, or swimming, water and beach play, pool and sun play, outdoor play, outdoor exposure (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide coverage in all temperatures while partaking in watersports, including surfing [0046]-[0048]); features protection from the sun, protection against jelly fish stings (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide protection material for the wearer in protection from the sun, note that there are several material layers, via 141-143 that can at least provide some protective barrier protection against jelly fish stings); helps prevent irritation caused by rapid impact with surface water and waves as well (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide a degree of protective material to that of rapid impact with surface water and waves); offers protection against cuts, mat burns, and the spread of diseases can be the same material (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide a degree of protective material to offer protection against cuts, mat burns, and the spread of diseases), (Figures 1-19, [0039-[0127]);
	(claim 3), wherein the wetsuit is used for dress-up (Molyneux: note for dress up via Figures 17A-17F, [0046]-[0048], [0092]-[0103]). Further is noted that the wetsuit of Molyneux is capable of being worn for various activities.;
	(claim 5), includes reliable sun protection that is officially tested for UV protection (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide protection material for sun/UV protection); 
	(claim 6), wherein said sun and rash protection are all-day sun and rash protection (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide a degree of protective material to that of the sun and for rashes in all-day sun and rash protection); 
	(claim 7), further comprising at least one of the following three-dimensional materials: accessories, gloves, webbed gloves, at least one hat, footwear (133, via Figure 19), goggles, masks, a snorkel, attachable appendages, permanently attached appendages, tentacles, body parts, or at least one noise making device (Please note that although applicant is claiming at least one three-dimensional material, the list provided appears to be components which would be made of a material(s);
	(claim 10), wherein the character is at least one of the following: cartoon character (e.g. surfer, Molyneux: note for surfing in [0046]-[0048]), a mermaid (via Figures 17A-17C), a superhero, an animal, a princess, a fairy, an elf, a goblin, a witch, a wizard, or eveningwear (see Figures 17A-F, note that Figures 17A-F contain flaps that looks like a scaling effect on the wetsuit garment which can be portrayed/ is of cartoon character, a mermaid, a superhero, an animal, a princess, a fairy, an elf, a goblin, a witch, a wizard, or eveningwear”), (additionally see Figures 1-19, [0039]-[0127]);
	(claim 11), whereby the garment or outfit is quick drying, and flexible (via neoprene and spandex), ([0043]-[0044]);
	(claim 12), wherein the wetsuit (via 155) further comprises an outer coating [0062] to reduce resistance and make the suit faster (note a rubberized silicone coating), (Figures 1-19, [0039]-[0127]);
	(claim 13) wherein the garment or outfit (100) is a two-piece outfit comprising a vest, shirt, life jacket, or top (note wetsuit portion top that covers the majority of the body of the wearer) and bottoms (via 133), (via Figure 17A-17C & 19; [0039]-[0127]).
	
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux (US PG Pub 2013/0219579) in view of Fried (US PG Pub 2006/0227675).
	Regarding Claim 8, Molyneux discloses the invention as claimed above.  Molyneux does not disclose further comprising of at least one auxiliary waterproof or water resistant container and or designated volume of space to house electronics or other objects.
	Fried teaches of a swim and surf rash guard (via 10) further comprising of at least one auxiliary waterproof or water resistant container and or designated volume of space (via 14) to house electronics or other objects (via 16), (Figures 1-2, [0029]-[0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Molyneux to further comprise of at least one auxiliary waterproof or water resistant container and or designated volume of space to house electronics or other objects as taught by Fried so that a surfer may enjoy his or her favorite music or video content while engaging in the surfing activity, [0029].
	Regarding Claim 14, Molyneux discloses the invention as claimed above.  Molyneux does not disclose further comprising a lighting system producing at least one pattern of lights.
	Fried teaches of a swim and surf rash guard (via 10) with a lighting system (via 16, i.e. displays video content for playing visual content (e.g. has a lighting system to play video)) producing at least one pattern of lights (via 16, i.e. displays video content for playing visual content would have to have at least one pattern of lights to differentiate video content, [0003]), (Figures 1-2, [0029]-[0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Molyneux to further comprise a lighting system producing at least one pattern of lights as taught by Fried so that a surfer may enjoy his or her favorite music or video content while engaging in the surfing activity, [0029].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732